NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             ________________

                                   No. 15-3255
                                ________________

                            JOAN MATTSON;
        ERIC MATTSON, individually and as a class representative on behalf
                        of others similarly situated,

                                                     Appellants

                                         v.

                 AETNA LIFE INSURANCE CO., d/b/a Aetna, Inc.;
         THE RAWLINGS COMPANY, LLC, d/b/a The Rawlings Group;
                S. N.J. REGIONAL EMPLOYEE BENEFIT FUND;
    COOPER UNIVERSITY HEALTHCARE, d/b/a Cooper Hospital/University
Medical Center, d/b/a Cooper University Physicians, d/b/a Cooper University Hospital;
              JOHN DOES INDIVIDUALS AND BUSINESSES 1-20

                                ________________

                    Appeal from the United States District Court
                            for the District of New Jersey
                      (D.C. Civil Action No. 1-14-cv-06809)
                     District Judge: Honorable Joseph E. Irenas
                                 ________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                 June 13, 2016

           Before: AMBRO, JORDAN, and GREENBERG, Circuit Judges

                            (Opinion filed June 23, 2016)
                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge

       Eric Mattson suffered severe injuries in a car accident in 2012. At the time, he was

his mother Joan Mattson’s dependent in a health benefits plan offered through the

Southern New Jersey Regional Employee Benefit Fund (the “Fund”). After submitting

hospital bills to the plan, the Mattsons received what they allege are improper requests

for payments. These included two letters from a debt collector for the Fund. One said that

Mr. Mattson would need to contribute to the plan from any recovery he got for the

accident from any other party. Another said that there was a “claim/lien for medical

benefits paid on behalf of [Mr. Mattson].” Joint Appendix (“JA”) 4 (internal quotation

marks omitted). Based on these communications, the Mattsons sued the Fund under the

New Jersey Civil Rights Act (“CRA”). The District Court concluded that the allegations,

taken as true, nonetheless failed to state a claim under the CRA. We agree and therefore

affirm.1

       The CRA provides a cause of relief for

       [a]ny person who has been deprived of any substantive due process or equal
       protection rights, privileges or immunities secured by the Constitution or
       laws of the United States, or any substantive rights, privileges or


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The District Court had jurisdiction per 28 U.S.C. § 1332(d), and we have jurisdiction
under 28 U.S.C. § 1291. The Mattsons pursued various claims in the District Court, but
the CRA claim against the Fund is the only one presented to us on appeal.
                                             2
       immunities secured by the Constitution or laws of this State, or whose
       exercise or enjoyment of those substantive rights, privileges or immunities
       has been interfered with or attempted to be interfered with, by threats,
       intimidation or coercion by a person acting under color of law . . . .

N.J. Stat. Ann. § 10:6-2(c). Per the plain text of this statute, deprivations of certain rights

protected by state law provide a cause of action under the CRA. The Mattsons argue that

the Fund violated two state laws—the New Jersey Collateral Source Statute (“NJCSS”)

and the Automobile Insurance Cost Reduction Act (“AICRA”)2—and that these

violations are actionable under the CRA. Specifically, they argue that the Fund, in

violation of both laws, pursued a so-called “subrogation” claim against Mr. Mattson by

asking him for reimbursement.

       However, not all violations of state law cause CRA liability. Like 42 U.S.C.

§ 1983, the CRA “is not itself a source of substantive rights, but rather a vehicle by which

[other] rights . . . may be vindicated.” Tumpson v. Farina, 95 A.3d 210, 224 (N.J. 2014).

As such, the New Jersey Supreme Court looks to § 1983 case law to determine the types

of violations that are actionable under the CRA. Id. at 225. As relevant here, a plaintiff

seeking to use a statutory violation as a basis for CRA liability must “show that . . . [the

legislature] intended the statute to benefit the plaintiff.” Id. at 224 (internal quotation

marks omitted). The District Court, without concluding whether the Fund violated the

NJCSS or the AICRA, determined that neither statute was designed to protect plaintiffs



2
 The District Court concluded that it would not be possible for the Fund to have violated
both statutes because the NJCSS does not apply when an insured party seeks recovery
under the AICRA. See JA 13–14. However, because neither statute helps the Mattsons
bring a CRA claim, we need not resolve this issue.
                                               3
like the Mattsons from subrogation. We agree and, like the District Court, conclude that

this is fatal to their CRA claim.

       The first statute, the NJCSS, applies to a host of personal injury claims and

provides that, in the event a plaintiff recovers an insurance payout, it

       shall be disclosed to the court and the amount thereof which duplicates any
       benefit contained in [a court] award shall be deducted from [the] award . . .
       less any premium paid to an insurer directly by the plaintiff or by any
       member of the plaintiff’s family on behalf of the plaintiff for the policy
       period during which the benefits are payable.

N.J. Stat. Ann. § 2A:15-97. Essentially, the statute prevents plaintiffs from double

recovering—first through insurance and later through a personal injury verdict. Because

civil verdicts are lessened by the amount of insurance recoveries, insurance providers are

prevented from seeking subrogation in personal injury cases governed by the NJCSS.

Perreira v. Rediger, 778 A.2d 429, 431 (N.J. 2001).

       However, the NJCSS is not meant to benefit the Mattsons. Indeed, it lessens the

amount of damages they can receive by disallowing a double recovery. The statute (and

its bar on subrogation) is meant to benefit liability insurance carriers by reducing their

exposure in personal injury suits. See id. (noting that the purpose of the statute is to

“allocate . . . benefit[s]” to liability carriers).

       Meanwhile, the AICRA details when and how an insurer can recover the benefits

it paid out to insured parties. See N.J. Stat. Ann. 39:6A-9.1. The Mattsons say that this

statute allows for subrogation but argue that the Fund pursued it the wrong way. We need

not resolve this contention, as it is clear that the AICRA, like the NJCSS, is not designed

to benefit plaintiffs such as the Mattsons. Its “legislative intent . . . was to . . . reduc[e] the

                                                  4
cost of insurance for automobile owners and allow[] automobile insurers to recover

[benefits] through reimbursement.” State Farm Mut. Auto. Ins. Co. v. Licensed Beverage

Ins. Exch., 679 A.2d 620, 624 (N.J. 1996). As the District Court correctly observed, the

Mattsons do indeed benefit from lower insurance costs. Nonetheless, “this benefit does

not flow from [their] asserted right to be free from subrogation, but from a right conferred

on [their] automobile insurer.” JA 19–20.

                                    *   *    *   *    *

       The Mattsons claim that the Fund violated two statutes and seek to use those

violations to anchor a CRA claim. However, neither statute is designed to benefit

personal injury victims by freeing them from subrogation claims. As a result, even if the

Fund violated the statutes, those violations would not create liability under the CRA. We

therefore affirm.




                                             5